IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


EMC MORTGAGE, LLC,                     : No. 116 MAL 2015
                                       :
                  Respondent           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
           v.                          :
                                       :
                                       :
ALESSANDRO SPENNATO AND                :
CONCETTA SPENNATO,                     :
                                       :
                  Petitioners          :


                                    ORDER


PER CURIAM

     AND NOW, this 16th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.